       Case 1:18-cv-02178-SHR Document 19 Filed 06/22/20 Page 1 of 1


               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KALIM A. BHATTI,         :                  Civil No. 18-cv-2178
                         :
       Plaintiff,        :
                         :
        v.               :
                         :
REPUBLICAN CAUCUS OF THE :
PENNSYLVANIA HOUSE OF    :
REPRESENTATIVES, et al., :
                         :
       Defendants.       :                  Judge Sylvia H. Rambo


                                   ORDER

      In accordance with the accompanying memorandum, it is hereby ORDERED

that the Defendants’ motion to dismiss for failure to state a claim (Doc. 15) is

GRANTED insofar as:

      (1) Count I’s Title VII retaliation and hostile work environment claims are
          DISMISSED without prejudice;

      (2) Count III is DISMISSED with prejudice;

      (3) Count IV is DISMISSED with prejudice;

      (4) Bhatti may file a second amended complaint within 14 days if he
          reasonably believes he can cure the deficiencies identified in the amended
          complaint.

                                             /s/ Sylvia H. Rambo
                                             SYLVIA H. RAMBO
                                             United States District Judge


Dated: June 22, 2020
